Citation Nr: 0001229	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  95-23 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for dysthymia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The veteran served on active duty from June 1962 to July 
1965.  

The Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona denied the benefits sought in July 1994, 
and the veteran appealed.  At times during the course of this 
appeal the Washington, D.C. RO and the Houston, Texas RO have 
been involved.  The Seattle, Washington RO now has 
jurisdiction over this case.

It appears that the reason for the long delay in this case 
reaching the Board is that he has moved around the country, 
and at one point lived in Costa Rica.  There is evidence that 
the veteran was homeless and was living in a VA domiciliary 
at times during the course of this appeal.  VA accordingly 
has had much difficulty trying to notify the veteran of 
various matters due to his changes of address.  

In a July 1995 VA Form 9, the veteran checked the boxes 
indicating that he wanted a personal hearing before a member 
of the Board and that he wanted a haring before a local 
hearing officer.  In August 1999 the Seattle RO sent a letter 
to the veteran at his latest address of record (a post office 
box) asking him if he had any additional evidence to present 
and whether he still wanted a hearing.  The RO further 
advised the veteran that if it did not hear from him within 
60 days, it would assume that he did not intend to submit any 
further evidence or information, and that he did not want to 
have a hearing.  No response was received from the veteran, 
and correspondence from the RO was returned by the United 
States Postal Service as undeliverable in September 1999.  
The Board will assume that the veteran no longer desires a 
personal hearing on the matter on appeal and will proceed to 
a decision.  

The record indicates that the veteran has alcohol problems 
and may be homeless. However, this does not relieve him of 
the obligation of informing the RO of his present 
whereabouts.  The Board notes the Court's decision in Hyson 
v. Brown, 5 Vet. App. 262, 265 (1993), which stated that, 
"[i]n the normal course of events, it is the burden of the 
veteran to keep the VA apprised of his whereabouts.  If he 
does not do so, there is no burden on the part of the VA to 
turn up heaven and earth to find him." 


FINDING OF FACT

There is no competent medical evidence of record of a nexus 
between the veteran's currently diagnosed dysthymia, which 
was first diagnosed in 1993, and any incident of service 
origin, including the emotional problems the veteran was 
diagnosed with in service in April 1964.  


CONCLUSION OF LAW

The claim for service connection for dysthymia is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
dysthymia.  He contends, in substance, that he was in good 
health before entering service and that his service medical 
records conclusively demonstrate psychiatric symptomatology, 
which he contends was misdiagnosed as a personality disorder.

In the interest of clarity, the Board will review the factual 
background of this case; briefly discuss the relevant law and 
VA regulations pertaining to the issue on appeal; and then 
analyze the veteran's claim and render a decision.



Factual background

An April 1964 service medical record indicates that the 
veteran was referred to a psychiatrist as a reliability risk 
for weapons work.  He reportedly had unresolved conflict and 
deep seated hostile feelings toward his mother.  On service 
psychiatric evaluation in April 1964, it was determined that 
the veteran was markedly immature.  Mental status examination 
revealed no evidence of a diagnostically significant 
psychosis or psychoneurosis.  Instead, it gave evidence of 
marked immaturity, emotional instability and some passive 
aggressive and passive dependent features.   The diagnosis 
was chronic emotional instability.

There was no other evidence eof psychiatric symptomatology 
during the veteran's first period of enlistment.

On reserve enlistment examination in March 1981, the veteran 
denied having or having had psychiatric symptomatology.  He 
specifically responded "no" to the question concerning 
depression or excessive worry in the report of medical 
history.  No psychiatric abnormality was recorded.

The veteran was referred to the VA mental health clinic in 
May 1993 from a VA health clinic for homeless veterans.  The 
veteran related a long history of dysfunctional behavior and 
poor relationships, as well as having 50-plus jobs since 
service discharge.  He was seeing a VA psychologist for 
therapy and had no other formal psychiatric history.  After 
evaluation by a VA psychiatrist in June 1993, the assessments 
were dysthymia; passive-aggressive and aggressive and 
avoidant traits; and a history of alcohol problems.

The veteran was hospitalized in a VA facility in July and 
August 1993.  At that time, he reported a 31 year history of 
alcohol abuse and dependence.  He reported that he started 
drinking in the military.  The diagnoses were alcohol 
dependence, and major depression.  

VA psychological testing in November 1993 was consistent with 
a depressive syndrome with anxiety, tension, and nervousness.

A VA psychiatric examination was conducted in June 1994.  At 
that time, the veteran related that emotional problems began 
while he was serving in the military and was diagnosed as 
emotionally unstable and chronically immature.  The veteran 
stated that his first symptoms of depression began in 1965 
after he was discharged.  He had been unhappy as a result of 
the discharge.  When queried about symptoms of depression 
such as sleep disturbance, appetite disturbance, suicidal 
ideation, and hopelessness, he denied these but stated that 
he had been fairly miserable since service.  The veteran 
reported that in 1968, he sought private psychiatric 
treatment and received eight therapy sessions.  After mental 
status examination by the VA psychiatrist, the assessments 
were dysthymia; alcohol abuse; and a personality disorder 
with antisocial, paranoid, and schizoid traits.

In correspondence with VA since January 1994, the veteran has 
indicated that the service department psychiatrist who 
examined him in April 1964 mis-diagnosed his condition at the 
time, and the veteran has opined that there was a nexus 
between his service symptoms or experiences and his 
dysthymia.  See his January 1994, November 1994, and July 
1995 statements.  

Pertinent law and regulations

Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.303 (1999).  

Notwithstanding the foregoing, service connection may be 
granted for disease which is diagnosed after discharge from 
military service, when all of the evidence establishes that 
such disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999); See Cosman v. Principi, 3 Vet. App. 303, 305 (1992). 

Congenital or developmental defects such as personality 
disorders are not diseases or injuries for the purposes of 
service connection.  38 C.F.R. § 3.303(c), 4.9 (1999). See 
Winn v. Brown, 8 Vet. App. 510, 516 (1996), and cases cited 
therein.

Well grounded claim requirements

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), in the 
context of a veteran's claim for service connection, the 
United States Court of Veterans Appeals (Court) stated that 
in order for a claim to be well grounded, that is plausible, 
there must be competent evidence of (1) a current disability 
(a medical diagnosis), (2) incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
(3) a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Where the determinant 
issue involves a question of medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible or possible is required to establish a 
well-grounded claim.  Lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded; 
if no cognizable evidence is submitted to support a claim, 
the claim cannot be well-grounded.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Grottveit v. Derwinski, 5 Vet. 
App. 91, 93 (1993).

If the veteran has not submitted evidence of a well-grounded 
claim, there is no VA duty to assist him or her in developing 
facts pertinent to that claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


Analysis

As noted above, the veteran is seeking service connection for 
dysthymia.  In order for his claim to be considered to be 
well grounded, there must be (1) evidence of a current 
disability; (2) evidence of incurrence or aggravation of a 
disease or injury in service; and (3) evidence of a nexus 
between the in-service injury or disease and the veteran's 
death.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

The veteran has been diagnosed currently with dysthymia, so 
the first prong of the Caluza well groundedness test, a 
current disability, is met.  

With respect to the second Caluza prong, in-service 
incurrence, there is no evidence of dysthymia in service.  
Service medical records show that the veteran had emotional 
problems in April 1964, during his first period of service.  
There is no evidence that this was diagnosed as dysthymia.  
The psychiatrist who examined the veteran in service in April 
1964 considered whether or not the veteran had a neurosis or 
a psychosis but did not diagnose either a neurosis nor a 
psychosis.  On the contrary, the psychiatrist attributed his 
problems to immaturity. 

The third prong of the Caluza well groundedness test, medical 
nexus evidence, is also not met, because there is no 
competent medical evidence of record of a nexus between the 
currently diagnosed dysthymia and any incident of service 
origin.  None of the health-care providers who have 
considered the veteran's history have opined that his current 
dysthymia, which was not treated or diagnosed until 1993, 
many years after service, had its onset in service or was 
caused by service.

While the veteran has offered his own medical opinion as to 
nexus to service, that is that his current disability 
originated during service and that he was misdiagnosed in 
service, his opinion as to nexus to service or misdiagnosis 
is of no probative value and can not serve to well ground his 
claim.  As a layperson, the veteran is not competent to offer 
a medical opinion.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 
(1993).  

Additional matters

Because the veteran's claim is not well grounded, VA is under 
no further duty to assist him in developing facts pertinent 
to it.  38 U.S.C.A. § 5107(a).  VA's duty to assist depends 
upon the particular facts of the case, and the extent to 
which VA has advised the claimant of the evidence necessary 
to support a VA benefits claim.  See Robinette v. Brown, 8 
Vet. App. 69, 78 (1995).  The Court has held that the 
obligation exists only in the limited circumstances where the 
veteran has referenced other known and existing evidence 
which would further the claim.  Epps v. Brown, 9 Vet. App. 
341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d. 1464 
(Fed.Cir. 1997).  In this case, VA is not on notice of any 
known and existing evidence which would render the veteran's 
claim plausible.  The Board's decision serves to inform the 
veteran of the kind of evidence which would be necessary to 
make his claim well grounded, such as a competent medical 
opinion from a physician which opines that his current 
dysthymia had its onset in or was the result of service.

The Board notes that there was some confusion about various 
matters surrounding this claim prior to the case being 
transmitted to the Board.  As noted in the Introduction, the 
veteran has moved from place to place and various have had 
difficulty locating with him and communicating with him.  The 
Board wishes to point out that, although VA is required by 
statute and by case law to assist appellants in developing 
claims, "The duty to assist is not always a one-way street." 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  At the very 
least, it was the veteran's responsibility to keep VA 
informed of his whereabouts.  See Hyson, supra.

For some undocumented reason, it was believed at one point 
that the veteran might have had an examination for VA 
compensation purposes through the U.S. Embassy in Costa Rica 
while he was living there.  Efforts were made to verify this, 
to no avail.  There is no evidence of record that such 
examination ever took place.  The Board believes that it 
would be fruitless to pursue this further.

The RO in August 1999 indicated a desire to examine the 
veteran again in conjunction with his claim.  As noted above, 
the veteran did not respond to the RO's communication.  In 
any event, since the claim is not well grounded, no duty in 
this regard exists toward the veteran.  See 38 U.S.C.A. 
§ 5107; Grisvois v. Brown, 6 Vet. App. 136, 140 (1994).

The representative asserts that the claim is well grounded 
and that an independent medical expert opinion or some other 
medical opinion is warranted to determine whether or not the 
veteran's dysthymia is related to service.  

Although the Board may obtain an advisory medical opinion 
from an independent medical expert, see 38 U.S.C.A. § 7109; 
38 C.F.R. § 20.901(d) (1999), the necessity of obtaining such 
an opinion is left to the discretion of the Board.  Bielby v. 
Brown, 7 Vet. App. 260, 269 (1994).  In this case, as 
discussed above, there is no duty to assist the veteran in 
the absence of a well-grounded claim.  Moreover, VA's duty to 
assist as interpreted by the Court is circumscribed and 
appears to apply to evidence which may exist and which has 
not been obtained.  See Counts v. Brown, 6 Vet. App. 473, 
478-9 (1994).  By way of contrast, the veteran's 
representative wishes VA to provide evidence which admittedly 
does not now exist.  As the Court has stated: "The VA's . . 
. . 'duty to assist' is not a license for a 'fishing 
expedition' to determine if there might be some unspecified 
information which could possibly support a claim."  Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992). 

The Court has underscored that if the VA volunteers 
assistance in developing facts pertinent to a claim that is 
not well grounded, such action raises "grave questions of 
due process ... if there is apparent disparate treatment 
between claimants," between those who have met their initial 
burden of presenting a well grounded claim and those who have 
not.  See Grisvois v. Brown, 6 Vet. App. 136, 140 (1994); see 
also, in general, Morton v. West, 12 Vet. App. 477 (1999)..

Finally, when the Board addresses in its decision a question 
that has not been specifically addressed by the RO, in this 
case well groundedness, it must consider whether the veteran 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  The Board concludes that the veteran 
has been given ample opportunity to present his case, 
including in light of the information given to him by the RO 
in the December 1994 statement of the case, and that any 
error by the RO in the adjudication of the instant claim on 
its merits rather than on the issue of whether the claim is 
well-grounded could not be prejudicial.  Adjudication of a 
not well grounded claim on its merits constitutes according 
it more consideration than it is entitled.  Edenfield v. 
Brown, 8 Vet. App. 384 (1995).


ORDER

The veteran not having submitted a well-grounded claim, 
entitlement to service connection for dysthymia is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 
  "He is basically [a] markedly immature individual and for purposes of making a specific diagnosis he can 
be considered as an unstable personality although this is a rather poor diagnostic term."

